COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-08-370-CV



IN RE JAMES EDWARD BELLS 
	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and is of the opinion that relief should be denied.
(footnote: 2)  Accordingly, relator’s petition for writ of mandamus is denied.





Relator shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM







PANEL:  LIVINGSTON, DAUPHINOT, and MCCOY, JJ.



DELIVERED:  October 7, 2008

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.


2:The Tarrant County District Clerk’s office has advised this court that it does not have any record of a pending petition having been filed by Relator.  However, even if the district clerk’s office had received Relator’s pleading and refused to file it, this court would not have jurisdiction to issue a writ of mandamus against it.  
See 
Tex. Gov’t Code Ann. § 22.221(b) (Vernon 2004).  If, however, a district clerk’s office has refused to accept a pleading tendered for filing, 
the tendering party should attempt to file the pleading directly with the district judge, explaining in a verified motion that the clerk refused to accept the pleading for filing.  
See In re Bernard
, 993 S.W.2d 453, 454 (
Tex. App.—Houston [1st Dist.] 1999, original proceeding)(O’Connor, J., concurring).